Dykman, J.
The appeal in this action was decided at the last February term of this court by an affirmance of the judgment against the defendant. He has now appealed for a reargument on an allegation that an important and decisive principle of law, applicable to the statute of frauds, was overlooked in making the decision. Without an intimation of our views on the question raised, we have concluded to grant the motion for a reargument.
Motion granted and reargument ordered, without costs.
Cullen, J., concurs.